Title: To Thomas Jefferson from Joseph Wheaton, 17 October 1807
From: Wheaton, Joseph
To: Jefferson, Thomas


                        
                            Excellent Sir
                            
                            Oct. 17, 1807
                        
                        From a Sincere & affectionate regard for your person, family & good fame, and a desire that I may not
                            loose any Share of your opinion which from consious rectitude I feel myself in Some degree intitled, I request permission
                            to put into your hands some papers which, I hope will Satisfy your mind, that the representation made by Mr. Granger in
                            his report, respecting the delay of your express to Orleans Jany. 24 could not in the least be attributed to any neglect
                            or omission on my part. with the Homage of my heart I am faithfully 
                  Your Obedient Servt.
                        
                            Joseph Wheaton
                            
                        
                        
                            When those papers are read, I Shall be Obliged by their return—respecting the complaints against me on
                                the line Stated by Mr. Briggs, Doctr. Bradly nor myself Could find even A Single person who
                                originated it.
                        
                    